PER CURIAM.
This is an appeal to review a judgment of the United States District Court for the Canal Zone overruling a demurrer to the jurisdiction of the court in a suit wherein plaintiffs were seeking to recover possession of some 400 mahogany logs, alleged to be worth $1,000 and for damages in the sum of $500. Plaintiffs move -to dismiss the appeal. Our jurisdiction to review judgments of the United States District Court for the Canal Zone is restrictive to final judgments in cases of this kind. Section 128, Jud.Code, as amended, 28 U.S.C.A. § 225.
The appeal is dismissed.